TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN







NO. 03-96-00060-CR







Harry Johnson, Jr., Appellant



v.



The State of Texas, Appellee







FROM THE DISTRICT COURT OF BASTROP COUNTY, 21ST JUDICIAL DISTRICT


NO. 8140, HONORABLE JOHN L. PLACKE, JUDGE PRESIDING







PER CURIAM


	On August 25, 1995, following his conviction for murder, appellant was sentenced
to imprisonment for sixty-five years.  Trial counsel timely filed a motion for new trial, thus
extending the time for perfecting appeal to November 23, 1995.  Tex. R. App. P. 41(b)(1). 
Counsel did not file notice of appeal and was allowed to withdraw from the cause on January 23,
1996.  On January 26, substitute counsel was appointed to represent appellant.

	New counsel has filed a motion for out-of-time appeal in the interest of justice and
judicial economy.  Tex. R. App. P. 2(b).  Rule 2(b), however, does not authorize us to suspend
the appellate time limits.  Garza v. State, 896 S.W.2d 192 (Tex. Crim. App. 1995).  Appellant's
motion for out-of-time appeal is accordingly overruled.  Without a timely filed notice of appeal,
this Court is without jurisdiction.  Rodarte v. State, 860 S.W.2d 108 (Tex. Crim. App. 1993);
Shute v. State, 744 S.W.2d 96 (Tex. Crim. App. 1988).

	The appeal is dismissed.


Before Chief Justice Carroll, Justices Aboussie and Kidd

Dismissed for Want of Jurisdiction

Filed:   February 14, 1996

Do Not Publish